ADVISORY ACTION CONTINUATION SHEET
Examiners acknowledge the amendment filed February 11, 2022 (hereinafter the “Feb 2022 Amendment”) in response to the Final Office Action mailed December 14, 2022 (hereinafter the “2022 Final”).  Examiners note the response also included a reissue declaration (hereinafter the “Feb 2022 Reissue Declaration”).  However, Examiners will not enter the response because the amendments to the claims in the Feb 2022 Amendment raise new issues that will require further search and consideration before any determination of patentability can be made.  Furthermore, Examiners do not find that the Feb 2022 Reissue Declaration overcome the objections and rejections provided in the 2022 Final.
Examiners first note that Applicant has substantially amended the claims, for example claim 28 to delete several features related to the configuration of the processor and further to add new features related to the steps that the instructions are configured to cause.  See claim changes identified at pages 10-11 of the Feb 2022 Amendment.  Thus, Examiners find that at least claim 28, and those claims depending therefrom, have a new scope not before considered during this examination which will require further search and consideration.
Second, Examiners object to the Feb 2022 Reissue Declaration for similar reasons as Examiners have objected to previous reissue declarations (See 2022 Final pages 3-4).  For example, Examiners do not find that Applicant has not fully complied with 37 C.F.R. §1.175.  Examiners acknowledge that Applicant has identified an error in patent claim 1.  However, the error statement does not explicitly identify a claim 
As a matter of suggestion only and to aid Applicant understanding of the requirements, Examiners would accept the following error statement if filed in an otherwise proper reissue declaration:1
U.S. Patent No. 9,853,476 claims less than the Patentee had the right to claim.  For example, claim 1 recited “wherein the at least one processor generates usage pattern information of the battery based on charge/discharge state of the battery and configures charge/discharge information of the battery based on the generated usage pattern information” which unduly narrows the intended scope of invention.  Thus, Patentee seeks to broaden claim 1 in this reissue application.  This error is corrected by claim 28 which removes this claim requirement and seeks to direct the invention to the manner of charging the battery wherein "when battery level reaches the first level and the electronic device is connected to an external charger, maintain the battery level at the first level for a certain period of time, and when the certain period of time has passed, control the power supply circuit to set the charged level of the battery to the second level and to charge the battery to the second level from the first level.”

Examiners further note that while Applicant has submitted the Feb 2022 Amendment for consideration under the AFTER FINAL CONSIDERATION PILOT PROGRAM 2.0.  However, Examiners submit that that this program is not proper for reissue applications.  Such is even stated on the face of the ACFP 2.0 cover sheet filed by Applicant (see item 8, first bullet point).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264. The examiner can normally be reached 8:30am - 5:00pm, Monday - Friday.  

/KENNETH WHITTINGTON/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             


Conferees:

/MY TRANG TON/           Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/           Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 This suggestion is based on the currently pending claims.  Any further amendments to the claims may affect the propriety of the error statement.